UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AHMED TAHER, et al., :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 06-1684 (GK)
                               :
GEORGE W. BUSH, et al.,        :
                               :
     Respondents.              :
______________________________:

                              ORDER

     A Status Conference was held in this case on January 14, 2009,

which was closed to the public so that classified information could

be discussed.   Upon consideration of the representations of the

parties, and the entire record herein, it is hereby

     ORDERED, that parties are to submit any briefing in support of

their view of the appropriate definition of “enemy combatant” by

January 21, 2009; and it is further

     ORDERED, that Respondents will submit a detailed statement of

facts on or before February 6, 2009, presenting in numerical form,

a short statement of each material fact upon which Respondents

intend to rely in proving their case-in-chief, and they shall

identify all evidence they expect to elicit in support of those

facts, including the names of any witnesses the Respondents intend

to call.   If Respondents intend to rely on any statements in

proving their case-in-chief, they shall disclose in their statement

of facts: (1) the identity of the speaker; (2) the content of the

statement; (3) the person(s) to whom the statement was made; (4)
the date and time the statement was made or adopted; and (5) the

circumstances under which such statement was made or adopted

(including   the   location    where    the   statement    was   made).     If

Respondents cannot identify the original source or any later source

of the information, they must so indicate.          If Respondents intend

to rely on any documents (including 302 reports), the documents

shall be produced to Petitioners’ counsel along with the statement

of facts, unless such documents were already produced, and the

relevant portions of the documents shall be identified (by page and

paragraph number) if Respondents do not intend to rely on the

entire document.    Respondents may include in this statement facts

that were not included in the Factual Return; and it is further

     ORDERED, that parties should meet and confer in an effort to

narrow requests for discovery and exculpatory evidence that may

arise in response to Respondents’ statement of facts; and it is

further

     ORDERED,   that   the    parties   shall   file   a   Joint   Report   on

discovery no later than February 20, 2009




                                           /s/
January 21, 2009                          Gladys Kessler
                                          United States District Judge

Copies to:   Attorneys of Record via ECF




                                    -2-